t c memo united_states tax_court gerald j and gayle r martinez petitioners v commissioner of internal revenue respondent docket no filed date gerald j martinez pro_se louis john zeller jr and emile l hebert iii for respon- dent memorandum opinion chiechi judge respondent determined the following defi- ciencies in and additions to the federal_income_tax tax of petitioner gerald j martinez mr martinez for the years indicated additions to tax_year deficiency a a a a a a b sec sec sec sec sec dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number -- -- -- -- -- -- dollar_figure -- -- -- -- -- -- sec_6654 dollar_figure big_number big_number percent of the interest due on the portion of the underpayment attributable to negligence respondent determined that the entire amount of the underpayment was attributable to negligence respondent determined the following deficiencies in and addi- tions to the tax of petitioner gayle r martinez ms martinez for the years indicated additions to tax_year deficiency a a a a a a b sec sec sec sec sec dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number -- -- -- -- -- -- dollar_figure -- -- -- -- -- -- sec_6654 dollar_figure big_number big_number percent of the interest due on the portion of the underpayment attributable to negligence respondent determined that the entire amount of the underpayment was attributable to negligence we must decide whether respondent's determinations for each of the years at issue should be sustained we hold that they should background some of the facts were orally stipulated and are so found all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure mr martinez who at all relevant times was an attorney and ms martinez his spouse lived in metairie louisiana at the time the petition was filed petitioners refused to file tax returns returns and pay tax for the years at issue because of the decision of the supreme court of the united_states in 410_us_113 petitioners' refusal to file returns and pay tax for the years at issue is grounded in their contention that their constitutional rights will be violated because any_tax that they might pay would be used in part to fund abortions which is contrary to the teachings of their religion respondent issued separate notices of deficiency notices to mr martinez and to ms martinez for and and separate notices to them for and in the notices respondent determined that for the years at issue each petitioner had one or more of the following types of community_income loss capital_gain loss interest_income rental in- come loss employee compensation nonemployee compensation partnership income loss dividend income schedule c net_income and or miscellaneous income respondent also determined that for the years at issue each petitioner is entitled to itemized_deductions for certain community expenses and to a deduction for in the absence of adequate_records for respondent determined each petitioner's miscellaneous community_income for that year by reference to bank_deposits cash payments and personal and other nondeductible expenditures one personal_exemption in calculating the respective deficien- cies determined in the notices respondent applied the tax_rates applicable to married individuals filing separately respondent also determined that for through mr martinez is liable for self-employment_tax discussion petitioners bear the burden of proving that respondent's determinations in the notices are erroneous rule a 290_us_111 petitioners contend that they are not liable for tax for the years at issue because inter alia the exercise of petitioners' religion prevents them from supporting or cooperating with any per- son or organization engaged in allowing recom- mending encouraging promoting performing or paying for abortion or protecting or paying for the protection of people who allow recommend encourage promote perform or pay for abortions the computation and payment of money to a person or organization engaged in allowing recommending encouraging promoting performing or paying for abortion or protecting or paying for the protec- tion of people who allow recommend encourage promote perform or pay for abortions if sic a violation of petitioner's religion the constitution of the united_states guarantees petitioners' right to the free exercise of reli- gion article i of the amendments to the consti- tution an amendment the 16th amendment to the united_states constitution that was not properly approved in accordance with provisions for amending the constitution and is therefore improperly enforced is not superior to the guarantees provided in the first amendment to the constitution in particu- lar the guarantee of the free exercise of reli- gion the the sic contents of the internal_revenue_service code and the methods employed by the in- ternal revenue service to force compliance with laws that violate the nature sic law and the conscience and religious convictions of a person violate the constitutions sic and laws of the united_states in particular the due process clause of the fifth_amendment and the equal pro- tection clause of the fourteenth amendment and the rico statute we reject the reasons advanced by petitioners in support of their position that they are not liable for tax for the years at issue in 110_tc_137 this court concluded that while petitioner's religious beliefs are substantially burdened by payment of taxes the supreme court has established that uniform mandatory participation in the federal_income_tax system irrespective of religious belief is a compelling governmental interest as a result requiring petitioner's participation in the federal_income_tax system is the only and thus the least restrictive means of furthering the government's interest cita- tions omitted see 490_us_680 455_us_252 petitioners further assert that they are not liable for tax for the years at issue because respondent's cause of action was prescribed sic when respondent mailed the notices on date we disagree sec_6501 provides that in the case of failure_to_file a return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time petitioners did not file a return for any of the years at issue consequently the respec- tive periods of limitations applicable to those years have not expired petitioners also contend on brief the tax returns for petitioners for the years were prepared by respondent using information summoned from petitioners and produced by them under protest the deficiencies claimed by respondent for the years are based on the records seized from peti- tioners petitioners filed this appeal claiming the income attributed to them is not correct and that they were not granted the benefit of proper deductions and various elections especially filing_status petition- ers contend that their records were seized in violation of their right to privacy indeed if a citizen has a right to privacy concerning sexual acts and the killing of an unborn child petitioners have the right to privacy with regard to their income those records were used by respondent despite petitioners' objec- tion to prepare tax returns petitioners dis- agree with the content of those returns petitioners have stated their objections respondent listed the person who prepared the returns as a witness but did not call him to testify there was no testimony or evidence introduced by respondent at the trial to substantiate income attributable to petitioners in the absence of such testimony or evidence the court must conclude that there are no deficiencies we reject petitioners' position petitioners have not submitted any evidence such as the records which they provided to respon- dent that supports their general and conclusory contention that respondent's income determinations which they concede were based on those records are in error nor have petitioners supported on the record before us their general and conclusory assertion that respondent incorrectly determined the deductions and elec- tions to which they claim they are entitled for the years at issue we also reject petitioners' specific contention that respon- dent used the incorrect filing_status in calculating the defi- ciencies at issue respondent issued separate notices to each petitioner for the years at issue in which the respective defi- ciencies were determined on the basis of applying tax_rates for married individuals filing separate returns petitioners seem to be claiming that they are entitled to use the tax_rates applica- ble to married individuals filing joint returns the record establishes that petitioners did not file joint returns for the years at issue indeed they filed no returns for those years they jointly filed a petition with this court contesting the determinations in the notices based on the record before us we find that petitioners have not shown that the filing_status used by respondent in the notices is incorrect we further find that petitioners are not entitled to use the tax_rates applicable to married individuals filing joint returns petitioners contend that they are not liable for the addi- tions to tax determined by respondent for the years at issue because their religious beliefs to which they sincerely adhere precluded them from filing returns and paying tax for those years they also maintain that they have been persecuted for their failure_to_file returns and pay tax on the instant record we find that petitioners have not satisfied their burden of establishing that respondent's determinations under sec_6651 sec_6653 and sec_6654 are erroneous see adams v commis- sioner supra based on our examination of the entire record before us we find that petitioners have not satisfied their burden of showing error in any of respondent's determinations in the notices decision will be entered for respondent see also lull v commissioner tcmemo_1978_74 affd per curiam 602_f2d_1166 4th cir we have considered all of petitioner's arguments that are not discussed herein and we find them to be without merit
